  Case 19-12419       Doc 37     Filed 08/23/19 Entered 08/23/19 11:37:04            Desc Main
                                  Document     Page 1 of 20




                    UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF MASSACHUSETTS (BOSTON)

*************************************
In Re:
       Rowley Solar, LLC,

                       DEBTOR                                Chapter 11
                                                             Case No. 19-12419-FJB
*************************************

                     MEMORANDUM IN SUPPORT OF
        BONNI AND BARBARA BERKOWITZ’ OBJECTION TO INVALEON
                    TECHNOLOGIES CORPORATION’S
               MOTION (I) TO DISMISS THE CHAPTER 11 CASE
       PURSUANT TO 11 U.S.C. § 1112, OR, IN THE ALTERNATIVE, (II) FOR
     ABSTENTION PURSUANT TO 11 U.S.C. § 1334(c) AND RELIEF FROM THE
               AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

       NOW COME Barbara Berkowitz and Bonnie Berkowitz (the “Objectors”), by and

through their attorneys, Ford, McDonald, McPartlin & Borden, P.A. and object to Invaleon
Technologies Corporation’s Motion to Dismiss the Chapter 11 Case or, in the alternative, for

Abstention and Relief from the Automatic Stay (the “Motion”), and in support thereof, says as

follows:

INTRODUCTION:
       Invaleon Technologies Corp. (“Invaleon”) moves to dismiss this bankruptcy case of

Rowley Solar, LLC (“Rowley Solar”) on the claim that the member who signed the bankruptcy

petition, Bonni Berkowitz, was not authorized. Invaleon is wrong on the facts and law.
       In the alternative, Invaleon seeks abstention. Invaleon misapplies the abstention statute

and in any event no basis for abstention exists.

       Finally, Invaleon seeks relief from the automatic stay to “continue to litigate the Essex

County action.” The Berkowitz’ believe that the litigation as presently presented, with its
present claims for relief against property of Rowley Solar is a violation of the automatic stay and

that no grounds exist to permit such claims to move forward. The Berkowitz’ have no objection
    Case 19-12419         Doc 37       Filed 08/23/19 Entered 08/23/19 11:37:04                      Desc Main
                                        Document     Page 2 of 20



and would agree that litigation limited to claims held or claimed to be held by Invaleon against

themselves, or to determine ownership of the membership interests they hold in Rowley Solar
LLC, would not be enjoined. The Berkowitz’, of course, reserve the right, in any such litigation

to bring the appropriate counterclaims.

    FACTS

         Facts Related to the Identity of the Members at July 17, 2019
         The claimed lack of authority comes because Invaleon claims that it is the sole member

and it did not execute nor authorize the Limited Liability Company resolution that authorized the

bankruptcy.
         Invaleon claims that it is the sole member because it and Rowley Solar (but not the

Berkowitz’ individually) executed a purchase and sale agreement1 by which the Rowley Solar

(but probably intending to mean the Berkowitz’) agreed to convey all of its or their membership

interests to Invaleon in exchange for the payment of $949,640.00. Deposition of Kangkui Wu,
8/19/19 p. 137 l.23 – p. 138 line 18 . The purchase and sale agreement was drafted by Mr. Wu

and others at Invaleon. Deposition of Kangkui Wu, 8/19/19 p. 26 l. 9-17. The purchase price of

$949,640 has not been paid. $293,460.00 of that sum was paid but, in addition to numerous

other breaches claimed by the Berkowitz’, the parties agree the balance of $656,000.00 has not,
to this date, been paid. Deposition of Kangkui Wu, 8/19/19 p. 139 l.24 – p. 140 l. 6.

         The purchase and sale agreement provided that upon the happening of certain events the

Seller (technically Rowley Solar but perhaps intending to mean the Berkowitz’ who did not sign)
would execute and deliver to Invaleon “an assignment agreement evidencing the conveyance of

the Membership Interests to” Invaleon. Membership Interest Purchase Agreement §6.2.1 (3),

DE 25-3 p 12 of 26. Exhibit A attached hereto. All parties agree that no such assignment was

ever executed nor delivered. Deposition of Kangkui Wu, 8/19/19 p. 38 l. 5-9.

1
  Referred to in this proceeding as the Membership Interest Purchase Agreement or MIPA. The acronym “MIPA”
tends to hide the fact that it is simply an ordinary purchase and sale agreement with the usual legal consequences.
Because the words “purchase and sale agreement” lend greater clarity this Memo will use that term instead of
“MIPA.”



                                                         2
  Case 19-12419       Doc 37     Filed 08/23/19 Entered 08/23/19 11:37:04             Desc Main
                                  Document     Page 3 of 20



       The purchase and sale agreement dealt with the conveyance of membership interests in

Rowley Solar. Rowley Solar is a Delaware limited liability company. Rowley Solar has no
operating agreement. Affidavit of Bonni Berkowitz, ¶5. Rowley Solar’s certificate of formation

and its amendments record the members of Rowley Solar. Delaware Certified Records, Exhibit

B attached hereto. At all times, from the formation of Rowley Solar to today, Bonni and

Barbara Berkowitz are identified as members in the records of the State of Delaware. Id.      All
parties agree that no amendment has ever been agreed to, executed, delivered nor filed deleting

the Berkowitz’ from the limited liability company as members and substituting Invaleon.

Deposition of Kangkui Wu, 8/19/19 p. 47 l. 13-8. The records of Rowley Solar reflect and have
always reflected that Barbara and Bonni Berkowitz are members. Affidavit of Thomas Beatrice ¶

3; Affidavit of Bonni Berkowitz ¶¶5, 6, 7, 8 & 9.

       The only document on which Invaleon bases its claim to own the membership interests is

the purchase and sale agreement. Deposition of Kangkui Wu, 8/19/19 p. 137 l. 24 – p. 138 l. 18.
There is no claim that any document of assignment has been delivered, there is no claim that any

bill of sale has been delivered, there is no claim that any deed has been delivered, there is no

claim that any membership certificate has been endorsed or delivered, there is no claim that any

amendment to the certificate of formation has been executed or delivered. Deposition of Kangkui
Wu, 8/19/19 p. 47 l. 19 through p. 48 l. 8. The only claim is that the purchase and sale

agreement is self-executing and upon the payment of the first installment the Berkowitz’

automatically are deemed to have conveyed their membership interest without further
assignment, deed or bill of sale. The purchase and sale agreement, written by Mr. Wu, like all

purchase and sale agreements, does not so provide and instead provides that on satisfaction of the

closing conditions an instrument of conveyance would be signed. Membership Interest Purchase

Agreement §6.2.1 (3). No instrument of conveyance ever having been executed nor delivered,
the sole members are the Berkowitz’.

       Recognizing that it was not a member of Rowley Solar, Invaleon sued the Berkowitz’ to

resolve the matter. The parties engaged in settlement discussion. Counsel exchanged drafts of


                                                 3
    Case 19-12419          Doc 37      Filed 08/23/19 Entered 08/23/19 11:37:04                    Desc Main
                                        Document     Page 4 of 20



documents to embody a settlement, some of which were signed in advance of a closing or in the

words of Invaleon’s lawyer in advance of when the parties were to “meet to finalize the
exchanges.”        Affidavit of Thomas Beatrice, Exhibit: Email of June 20, 2019 from Jonathan

Sales to Attorney Thomas Beatrice.

          A document that was prepared and forwarded to Invaleon’s lawyer, Attorney Sales, as

part of the preparation to close and as evidence of the readiness of the Berkowitz’ to close was a
document entitled “MIPA Satisfaction Acknowledgement.” The Berkowitz’ made the mistake

of executing the document understanding that, even if it were shown to Invaleon, no one would

understand it to be effective until or unless a closing occurred. Affidavit of Bonni Berkowitz, ¶14.
A “pdf” copy with the Berkowitz’’ signatures was forwarded to counsel for Invaleon to assist in

preparing to close. Affidavit of Thomas Beatrice, Esq. ¶ 19. It appears that counsel forwarded

that pdf document to Mr. Wu.

          Closing did not occur. Invaleon never paid the moneys “receipt” of which the document
acknowledged. Deposition of Kangkui Wu, 8/19/19 p. 153 l. 1-4. The document was not intended

to be and never could be effective unless the closing of which it was to be a part happened and

the money was exchanged. Affidavit of Bonni Berkowitz, ¶¶13, 14, 15, 16, 17 & 18. No closing

ever occurring the “Acknowledgement” is of no effect.
          Nevertheless, Mr. Wu printed it out; signed it; and now asks this Court to act on it as if it

represented an agreement truly made, knowing full well that it was never intended to be effective

in the absence of a closing. Deposition of Kangkui Wu, 8/19/19 p. 154 l.10-20.
          Facts Relating to the Requested Abstention

          The Essex County action is Invaleon Technologies Corporation v. Bonnie (sic) Berkowitz

and Barbara Berkowitz, Trial Court, Superior Court Dept. Civil Action No. 19-CV-803-B. The

Complaint (but not its appendix) is attached hereto as Exhibit C (the “Complaint”).                    The
Complaint was filed June 7, 2019. It has not yet been served. No answer is yet due. The

Complaint is thirty-nine pages single spaced.2 It’s accompanying appendix is two hundred and
2   Mysteriously, the last page is numbered “44” in the lower right corner. The Complaint appears to contain no



                                                         4
  Case 19-12419          Doc 37        Filed 08/23/19 Entered 08/23/19 11:37:04         Desc Main
                                        Document     Page 5 of 20



eighteen pages long. The Plaintiff demands a jury trial.

        The Complaint is of two minds about its relationship to the Debtor. The Caption omits
mention of Rowley Solar, LLC but paragraph 6 claims that Rowley Solar (the Debtor) is one of

the plaintiffs. That assertion is repeated in Paragraph 13. The Complaint acknowledges that

Rowley Solar, LLC, is to own the project. ¶13 b. The Complaint asserts that the sale of the

membership interests was a sale of the assets of Rowley Solar. ¶15 a.
        The relief the Complaint seeks includes damages, treble damages and so forth against the

Berkowitz’ individually; but in addition, the Complaint seeks to control the sale of the Debtor’s

assets by asking that the Court:

                Restrain the Defendants from attempting in any way to sell, or transfer, in
                whole or in part, the Solar Project or entertain any offers by third parties to
                purchase the Solar Project, any energy produced by the project.


Complaint p. 36 (as numbered) Request 7. The Debtor will develop and own so-called “SRECS
and investment tax credits.” The Complaint seeks to control that property of the estate by

asking that the Court:

                Restrain the Defendants from attempting in any way to register, sell or
                transfer any of the SREC tax certificates, credits, and/or benefits that will
                be generated by the solar project.

Complaint p. 36 (as numbered) Request 8. One of the assets of the Debtor is the contractual right

to interconnect with the Rowley Municipal Light Plant grid. The Complaint also seeks to:

                Restrain the Defendants from interfering with the Plaintiff’ (sic)
                Interconnection to connect the solar project with Rowley Light and from
                communicating in any way with the Town of Rowley or Rowley Light as
                managers or members of Rowley Solar LLC or on behalf of Rowley Solar
                LLC.


Complaint p. 36 (as numbered) Request 8. The right to interconnect is an asset of the Debtor
which the Complaint seeks to manage or control. The Complaint seeks to possess and exercise


page 5, nor any pages numbered 40-43



                                                   5
  Case 19-12419           Doc 37   Filed 08/23/19 Entered 08/23/19 11:37:04           Desc Main
                                    Document     Page 6 of 20



control over property of the estate. 11 U.S.C. §362(a)(3).

       Portions of the Complaint are claims (albeit mostly frivolous) made by one non-debtor
against two other non-debtors. While the Berkowitz’ believe those allegations fail to state a

claim and are otherwise frivolous, they are not stayed by the automatic stay.

       Portions of the Complaint seek to exercise control over property of the estate and those

portions of the Complaint are enjoined by 11 U.S.C. §362.
       No part of the Complaint seeks to declare the ownership of the Membership Interests in

the Debtor. Instead, the closest the complaint comes to such relief is the request that the Court:

               Restrain the [Berkowitz’] from holding the Membership Certificates of
               Rowley Solar LLC (both the Massachusetts and Delaware entities with the
               same name) hostage, and from not producing the membership interests
               forthwith to the Plaintiff.


Complaint p. 36 (as numbered) Request 1.      The Complaint seeks production of certificates

which do not exist. The Complaint does not quite seek a declaratory judgment and it does not
quite seek specific performance (since it omits reference to the exchange performance by

Invaleon).

          The Complaint does not seek to maximize the assets of the Debtor’s estate, it does not
seek to adjust or resolve the relations between the Debtor and its creditors.

       Facts Related to Relief from the Stay

       Invaleon asks for relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) but

fails to comply with Local Rule 4001-1 (b)(2).
       Invaleon does not require relief from the automatic stay to proceed against the

Berkowitz’ and Invaleon states no grounds for relief from the automatic stay to proceed against

property of the estate.

LAW:

   I. THE UNDISPUTED FACTS ESTABLISH THAT THE MEMBERSHIP
      INTERESTS WERE NOT TRANSFERRED, INVALEON WAS NOT ADMITTED
      AS A MEMBER AS OF JULY 17, 2019 AND THE ONLY MEMBERS AT THE



                                                 6
  Case 19-12419       Doc 37     Filed 08/23/19 Entered 08/23/19 11:37:04              Desc Main
                                  Document     Page 7 of 20



       DATE OF THE PETITION WERE BONNI AND BARBARA BERKOWITZ WHO
       WERE THEREFORE EMPOWERED TO AUTHORIZE THE PETITION.

       A. Delaware Law Provides that Bonni and Barbara Berkowitz were Members on
          July 17, 2019 and then had authority to manage the Debtor.

       Under Delaware law, where, as here, there is no limited liability company agreement, a

member becomes admitted as a member when the records of the company so reflect. Rowley

Solar, LLC, the debtor, is a Delaware limited liability company. There is no operating

agreement. The Delaware statute reads:

               (a) In connection with the formation of a limited liability company, a
               person is admitted as a member of the limited liability company upon the
               later to occur of:


                      (1) The formation of the limited liability company; or


                        (2) The time provided in and upon compliance with the limited
               liability company agreement or, if the limited liability company agreement
               does not so provide, when the person's admission is reflected in the
               records of the limited liability company.


               (b) After the formation of a limited liability company, a person is
               admitted as a member of the limited liability company:

                        (1) In the case of a person who is not an assignee of a limited
               liability company interest, … at the time provided in and upon compliance
               with the limited liability company agreement or, if the limited liability
               company agreement does not so provide, upon the consent of all members
               and when the person's admission is reflected in the records of the limited
               liability company;


                       (2) In the case of an assignee of a limited liability company
               interest, as provided in § 18-704(a) of this title and at the time provided in
               and upon compliance with the limited liability company agreement or, if
               the limited liability company agreement does not so provide, when
               any such person's permitted admission is reflected in the records of
               the limited liability company;


                      …



                                                 7
  Case 19-12419        Doc 37   Filed 08/23/19 Entered 08/23/19 11:37:04            Desc Main
                                 Document     Page 8 of 20



Del. Code Ann. tit. 6, § 18-301 (West) (emphasis added). No party in this proceeding argues

that the records of Rowley Solar reflect the “permitted admission” of Invaleon as a member.

The certified records of the Secretary of State show that Invaleon is not a member. The records

of Rowley Solar and of the Secretary of State each show that Bonni and Barbara Berkowitz are

the sole members.

       As members each holding 50% interest, the management of the limited liability company

was vested in Bonni and Barbara Berkowitz:

               Unless otherwise provided in a limited liability company agreement, the
               management of a limited liability company shall be vested in its members
               in proportion to the then current percentage or other interest of members in
               the profits of the limited liability company owned by all of the members,
               the decision of members owning more than 50 percent of the said
               percentage or other interest in the profits controlling

Del. Code Ann. tit. 6, § 18-402 (West). As the holders of 100% of the membership interests,

Bonni and Barbara had authority to authorize this bankruptcy proceeding on behalf of Rowley

Solar, LLC.

       The applicable Delaware law granted authority to Bonni and Barbara Berkowitz to file

this voluntary petition.

       B. The Purchase and Sale Agreement Reinforces the Conclusion that Legal Title to
          the Membership Interest Was Not Conveyed.

           1. By its terms, the Purchase and Sale Agreement did not Convey any Membership
              Interests.

       The Membership Interest Purchased Agreement (the “Purchase and Sale Agreement”),

being charitable to its authors (Mr. Wu and company), was not written by persons who

understood what they were doing. Their fundamental misunderstanding was about the nature of a

membership interest. Their Purchase and Sale Agreement contemplates that Rowley Solar, LLC,

not owning any membership interest in itself, agreed to convey all of the membership interests in




                                               8
    Case 19-12419        Doc 37       Filed 08/23/19 Entered 08/23/19 11:37:04                   Desc Main
                                       Document     Page 9 of 20



itself to Invaleon. The Purchase and Sale Agreement is, thus, founded on a fundamental

misconception of the asset being sold.

        They misunderstood what was to be sold, but not the process of sale. The Purchase and

Sale Agreement adopted the usual process of a sale. It provides that at a date in the future

referred to as a “Closing Date” “the Seller shall sell …and the Buyer shall purchase” the

membership interests. Purchase and Sale Agreement ¶1 (emphasis added).3 The purchase and

sale agreement announced and played its John the Baptist role predicting the coming of a future

agreement greater and more important.4

        The purchase and sale agreement then, like John the Baptist, described what the future

agreements would be and do. Those future agreements would fulfill the promise. Those future

agreements included:

                 all necessary resolutions of the Seller and Company authorizing the
                 transfer … an assignment agreement evidencing the conveyance of the
                 Membership Interests to the Buyer in the form attached hereto as
                 Exhibit A; and …At Closing the Company shall admit the Buyer as the
                 sole member of the Company.

Purchase and Sale Agreement, p. 12 of 26, ¶¶ 6.2.1 & 6.2.2. To the faithful, the promise of

John, like the promise of the Purchase and Sale Agreement is a mere precursor, the miracle is in

the fulfillment.

        The miracle did not happen. As Mr. Wu testifies, no resolutions were delivered, no

assignment agreement in the form of Exhibit A or any other form was executed or delivered, no

bill of sale was executed or delivered, no deed, was given, and the Company took no steps to

“admit the Buyer as the sole member of the Company.” Deposition of Kangkui Wu, 8/19/19 p. 38


3 In his deposition when pressed about the future tense of the foundational sentence of the purchase and sale
agreement Mr. Wu disclaimed knowledge of what the word “shall” means. Deposition of Kangkui Wu, 8/19/19 p.
40 l. 7 through p. 41 l. 22.
4 Matthew 3:1-12 (“In those days John the Baptist came, preaching in the wilderness of Judea and saying, ‘Repent,




                                                       9
  Case 19-12419          Doc 37      Filed 08/23/19 Entered 08/23/19 11:37:04                  Desc Main
                                     Document      Page 10 of 20



l. 5 – p. 40 l. 1. John the Baptist came and proclaimed the coming of the lord, but the lord did

not come.

          The meaning of the Purchase and Sale Agreement is plain in its words: on executing the

Purchase and Sale Agreement the parties were making promises of future performance one to the

other. The Purchase and Sale Agreement itself was not the future performance (just as John the

Baptist never claimed to be Jesus Christ). The future performance was in the execution of

defined documents. The documents never having been executed and delivered, the conveyance

did not happen – John the Baptist is not Jesus Christ and despite John’s prophesy, to believers, if

Jesus had not returned from the desert to die on the cross, John’s promise would not bring

salvation. The Purchase and Sale Agreement does not effect the transfer.

             2. No Doctrine of Equity Supplants the Rules of the Statute: Hereof the Demise of
                the “Grand Non-sequitur:” Equitable Conversion.

          The Delaware statute makes clear that no person is a member of a limited liability

company such as this unless the records of the company so reflect.             The Purchase and Sale

Agreement provides that the transfer will occur on the passing of documents named and

described but never executed. The black letter law grants no leeway to the purchaser: the

transaction did not occur and the prior promises give rise to contract actions but no property right

at law.

          But law and equity are sometimes different. In some states other than the Commonwealth

of Massachusetts the doctrine of equitable conversion might save the purchaser, but that rule

holds no sway in Massachusetts. As Judge Feeney explained, quoting Judge Queenan:

                 Scott analogizes the constructive trust beneficiary's equitable rights to
                 those of a buyer under a specifically enforceable contract, who is
                 considered an equitable owner pursuant to the doctrine of equitable

for the kingdom of heaven has come near.’ …‘I baptize you with water for repentance. But after me comes one who
is more powerful than I, whose sandals I am not worthy to carry.…’”)



                                                     10
  Case 19-12419        Doc 37      Filed 08/23/19 Entered 08/23/19 11:37:04               Desc Main
                                   Document      Page 11 of 20



                conversion by contract. That doctrine, however, is a relic of the past
                whose sun has largely set. It does not prevent the rejection of such a
                contract from resulting in a claim. The doctrine is an application of the
                equitable maximum which regards as done that which should be done. The
                writers are highly critical of the doctrine. One calls it a “grand non
                sequitur” which disregards the reality that the contract has not been
                performed. Although the doctrine was in full sway during the nineteenth
                century, today most courts and legislatures reject it.

In re Pina, 363 B.R. 314, 328, fn 10 (Bankr. D. Mass. 2007). The Massachusetts cases rejecting

the doctrine of equitable conversion are legion: in Massachusetts a purchaser under a contract

subject to specific performance has a contract right but the seller holds title. Kelley v. Neilson,

433 Mass. 706, 714, n. 16 745 N.E.2d 952, 959 (2001) “(We agree with the Appeals Court that,

in Massachusetts, the doctrine of equitable conversion is not available to the defendant.…

Massachusetts does not follow the view recognized in many States that, on the execution of a

purchase and sale agreement, the purchaser is regarded as the equitable owner of real estate,

entitled to receive the rents and profits from the property.”); Wheeler v. Comm'r, No.

29320-09S, 2011 WL 2637320, at *4 (T.C. July 6, 2011) (“However, Massachusetts has taken a

different approach. Under Massachusetts law, where an agreement to transfer an ownership

interest in real property exists, the transferor retains the legal title to the property ‘subject to an

equitable obligation to convey’ it to the transferee on payment of the purchase money price.”);

Laurin v. DeCarolis Const. Co., 372 Mass. 688, 691, 363 N.E.2d 675, 677–78 (1977) (“We have

taken a different view. When a purchase and sale agreement has been executed, the vendor holds

the legal title to the property ‘subject to an equitable obligation to convey’ it to the purchaser ‘on

payment of the purchase money’.…. Until the deed is delivered the vendor bears all the risks of

ownership should the property be destroyed. …. He also has the exclusive right to possession of

the property and the right to rents and profits.… Thus, the rights of the purchaser are contract

rights rather than rights of ownership of real property.”); In re Luciani, 584 B.R. 449, 458




                                                  11
  Case 19-12419         Doc 37      Filed 08/23/19 Entered 08/23/19 11:37:04           Desc Main
                                    Document      Page 12 of 20



(Bankr. D. Mass. 2018). The law in Massachusetts is that until the deed or instrument of

transfer is executed legal title rests in the seller.

        Bankruptcy practitioners might be excused for making the mistake of leaping on the

equitable nature of remaining rights in the buyer and look to 11 U.S.C. §541(d) (excluding from

property of the estate “property in which the debtor holds …only legal title…”) but Section

541(d) has no relevance here. The legal title of Bonni and Barbara Berkowitz in the

membership interests is not property of the estate and so exclusion from the estate by operation

of Section 541(d) is of no consequence.

        At the time of filing (and today), Bonni and Barbara had legal title to the Membership

Interests. If what they did by filing the petition gave rise to some cause of action by Invaleon

against them then that is for another day in another court, but for this Court the authority of the

legal title holders to file this bankruptcy petition is unimpeachable.

        C. The MIPA Satisfaction Acknowledgment (the “Acknowledgement”) Document
           Changes Nothing Except that Its Use in This Proceeding Creates Doubt as to Mr.
           Wu’s Good Faith.

            1. The MIPA Satisfaction Acknowledgment Changes No Part of the Records of
               Rowley Solar and Therefore Effects No Change in Membership.

        No part of any affidavit or testimony of Mr. Wu asserts that the MIPA Satisfaction

Acknowledgement became part of the records of Rowley Solar. Bonni Berkowitz affirms that

Rowley Solar had not received such an acknowledgement before the bankruptcy filing. Affidavit

of Bonni Berkowitz, ¶18. Invaleon could become a member only when the records of Rowley

Solar reflect it as a member. Del. Code Ann. tit. 6, § 18-301 (West). Since the MIPA Satisfaction

Acknowledgment is not part of the records of Rowley Solar and provides no evidence that the

records of Rowley Solar, LLC reflect any membership by Invaleon it is irrelevant. See, Section I

A. above.




                                                   12
    Case 19-12419      Doc 37     Filed 08/23/19 Entered 08/23/19 11:37:04              Desc Main
                                  Document      Page 13 of 20



           2. The MIPA Satisfaction Acknowledgment is Ineffective.

        Bonni and Barbara Berkowitz did not deliver and did not intend to deliver the

Acknowledgment as an effective document. Affidavit of Bonni Berkowitz ¶¶ 13 – 17. Mr. Wu

acknowledges that he does not know if it was intended to be effective. Deposition of Kangkui

Wu, 8/19/19 p. 118-119 l.17 through l. 6.5

        It is clear from the document that it was not intended to be delivered or effective until

closing occurred. It is apparent from the document because it recites as true numerous

statements which are false and could only be true after a closing occurred. For example,

Paragraph 14 of the Acknowledgment acknowledges receipt of $949,640 when that sum has not

been paid. Deposition of Kangkui Wu, 8/19/19 p. 122-123, l.24 through l. 9. Paragraph 16 of

the Acknowledgement acknowledges receipt of $30,000 plus interest in lease payments when

that sum has not been paid. Deposition of Kangkui Wu, 8/19/19 p. 124, l.14-20.

        It is apparent that the Acknowledgment is part of an unconsummated settlement because,

among other things, the Acknowledgement contains agreements and affirmations by Invaleon

that are inconsistent with their litigation position including that: (a) up to and including the date

of the execution of the Acknowledgment Bonni and Barbara Berkowitz “are the owners of 100%

of the membership interests.” Acknowledgment ¶17. (b) It includes mutual releases which are


5 WU, (Pages 118:17 to 119:6)
17    Q.       What date was this document
18   executed?
19         A.       I don't know. I know, like I said
20   earlier, I signed this in June.
21         Q.       Do you know when this document was
22   intended to be effective?
23         A.       No, that's between Jon and Tom.
24         Q.       Was this document intended to be
                            119
 1   effective when the parties met to finalize the
 2   exchanges?
 3         A.       I don't know.
 4         Q.       Is this document intended to be



                                                13
  Case 19-12419       Doc 37      Filed 08/23/19 Entered 08/23/19 11:37:04             Desc Main
                                  Document      Page 14 of 20



inconsistent with Invaleon’s prosecution of the Essex County lawsuit. Acknowledgment¶ 30.

       The parties to the Acknowledgment did not intend it to be effective until they met to

finalize the closing exchanges. In the words of Mr. Wu, Invaleon “signed the statement

anticipating to be bound …when there was a meeting …That is correct.” Deposition of Kangkui

Wu, 8/19/19 p. 154, l.10 – 20.6 That meeting did not happen the parties did not intend to be

bound by the Acknowledgement.

       The parties are agreed that the Acknowledgement was not intended to be effective unless

the closing meeting happened. It did not. The Acknowledgment is therefore ineffective. By

analogy to the law of real estate conveyance, without intent no delivery has occurred.

Tewksbury v. Tewksbury, 222 Mass. 595, 597, 111 N.E. 394, 394 (1916) (“The mere manual act

of handing the deeds to the defendant was not enough to constitute legal delivery. An intention

that the deeds should operate as a present conveyance of title was also essential.”); Frankowich

v. Szczuka, 321 Mass. 75, 77, 71 N.E.2d 761, 762 (1947) (“The factors essential to delivery are

that the grantor intend the deed to effect a present transfer of the property and that the grantee by

his conduct assent to the conveyance.”)

       The Acknowledgment is irrelevant to this proceeding for at least the two above reasons:

(a) it does not satisfy the requirements of the Delaware statute that the records of the LLC reflect


 5   effective today?
 6         A.       I don't know.
6 WU, (Page 154:10 to 154:20)

10   Q.       You do not today believe that you
11   are bound by the statements made in that
12   document,[the Acknowledgement] do you?
13         A.       No, I signed a statement
14   anticipating to be bound.
15         Q.       Anticipating to be bound when there
16   was a finalized closing, correct?
17         A.       I don't know.
18         Q.       Or to use your words, when there
19   was a meeting?
20         A.       That is correct.



                                                14
  Case 19-12419         Doc 37     Filed 08/23/19 Entered 08/23/19 11:37:04            Desc Main
                                   Document      Page 15 of 20



the proper admission of Invaleon as a member; and (b) possession the acknowledgement in

preparation for a closing is not delivery and in the absence of intent, the document can have no

effect.

             3. Even if “Effective” the Acknowledgement Fails.

          As a final matter, even if “effective” the Acknowledgement appears incapable of

determining whether it is a contract or an estoppel certificate. In either event it fails. As a

contract it fails as Invaleon acknowledges its own failure of performance: the $656,000 and the

$30,000 plus interest not having been paid. Restatement (Second) of Contracts § 237 (1981) (“it

is a condition of each party's remaining duties to render performances to be exchanged under an

exchange of promises that there be no uncured material failure by the other party to render any

such performance due at an earlier time.”); Rayner v. McCabe, 319 Mass. 311, 314, 65 N.E.2d

417, 419 (1946) (“But a court of equity will not enforce a contract that would … give relief to

one who cannot furnish or has failed to furnish the consideration required by the contract.”)

          As an estoppel it fails as Invaleon knows or has reason to know the truth and there can

therefore be no reliance. Restatement (Second) of Torts § 872 (1979) (“If one person makes to

another person a definite misrepresentation of fact concerning the ownership of property or its

disposition, knowing that the other intends to act in reliance on it, and subsequently does an act

or makes a refusal that would be tortious if the statement were true, the first person is subject to

liability to the other as if the statement were true, provided that the other in reasonable reliance

upon the statement has so changed his position that it would be inequitable to deny an action

for the act or refusal.”) (emphasis added).

          The Acknowledgment is irrelevant, ineffective, and even if effective, does nothing. The

Court should ignore it.

          The record in this proceeding is that Bonni and Barbara Berkwitz are the only members



                                                15
  Case 19-12419       Doc 37      Filed 08/23/19 Entered 08/23/19 11:37:04               Desc Main
                                  Document      Page 16 of 20



whose admission as members is reflected in the books of Rowley Solar, LLC. As members they

had the authority to file this proceeding. The Purchase and Sale Agreement does not change

that conclusion but merely raises the argument that Invaleon might have a contract right to

specific performance and that Bonni and Barbara might be responsible to Invaleon if their

conduct injures it, but until the alleged contract is performed the only members are Bonni and

Barbara Berkowitz and so this proceeding is authorized and may not be dismissed.

   II. ABSTENTION IS UNAUTHORIZED AND INAPPROPRIATE

       A. The Statute Does Not Authorize Abstention from a Case.

       Citing 28 U.S.C. §1334 (c), which deals with abstaining from “hearing a …proceeding”,

Invaleon asks this Court to abstain from hearing this “case.” The statute permits no such relief.

       Section 1334 is the fundamental bankruptcy jurisdictional statute. It distinguishes

between “cases” and “proceedings.” The distinction is highlighted in its title “Bankruptcy cases

and proceedings.” The distinction is deeply embedded in its provisions.

       The very first clause of Section 1334 grants to “the district courts … original and

exclusive jurisdiction of all cases under title 11.” 28 U.S.C. §1334 (a). No state court can

hear this bankruptcy case. Only a United States District Court, or, by reference the Bankruptcy

Court, may hear this case. Cf. 28 U.S.C. § 157 (dealing with reference to the Bankruptcy

Court). Because only a Federal Court can hear this “case” abstention in favor of proceedings in

a State Court makes no sense.

       Indeed, the statute does not provide for such abstention. Instead, the statute provides for

abstention only as to “proceedings”:

               nothing in this section prevents a district court in the interest of justice, or
               in the interest of comity with State courts or respect for State law, from
               abstaining from hearing a particular proceeding arising under title 11 or
               arising in or related to a case under title 11.




                                                16
  Case 19-12419        Doc 37     Filed 08/23/19 Entered 08/23/19 11:37:04               Desc Main
                                  Document      Page 17 of 20



28 U.S.C.A. § 1334 (West). As to proceedings “the district courts shall have original but not

exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to

cases under title 11.” 28 U.S.C.A. § 1334 (West). This case is not a “proceeding” and this Court

is not granted the power to abstain.

        Nor is the dispute as to ownership yet a “proceeding” which may be removed. As Judge

Queenan said in similar circumstances:

                We fail to see how § 1334(c)(2) can have any possible application here.
                First, there is not yet pending in this Court any “proceeding” upon which
                the statute can operate. All that is pending is a Chapter 11 “case” over
                which this Court (by reference from the District Court under 28 U.S.C. §
                157) has original and exclusive jurisdiction pursuant to 28 U.S.C. §
                1334(a). There will be a “proceeding” pending here when a claim is filed
                by or on behalf of Mrs. Dovydenas and an objection is made thereto.

In re The Bible Speaks, 65 B.R. 415, 431 (Bankr. D. Mass. 1986); See, also, In re Gen. Carriers

Corp., 258 B.R. 181, 190 (B.A.P. 9th Cir. 2001) (“One of the threshold requirements for

mandatory or discretionary abstention, as set forth above, is that there must be a ‘proceeding’

from which the bankruptcy court can abstain. …A bankruptcy complaint must be filed with the

clerk of court in the district in which the case is pending.… There is no pending proceeding

unless an action either has been filed in a court, or has been removed to it.”) (Citations omitted).

        The case is not subject to abstention and there is yet no proceeding from which to abstain

and so abstention may not be granted.

        B. Even if the Court Could Abstain, Abstention is Not Warranted.

        The Bankruptcy Case and the Essex Superior Court litigation are fundamentally different.

The Bankruptcy case is essentially a mechanism to maximize the value of the assets of the

project and adjust relations with creditors, while, the Essex County litigation is essentially a

dispute between two non-debtors. Admittedly one of those non-debtors (Invaleon) has

inappropriately attempted to include relief that exercises control over assets of the estate, and to



                                                 17
  Case 19-12419       Doc 37      Filed 08/23/19 Entered 08/23/19 11:37:04             Desc Main
                                  Document      Page 18 of 20



that extent there is an overlap. But that overlap is not the grounds for abstention.

       Admittedly also, some of the issues between the non-debtors include the allocation

between them of the value of the equity in the debtor (if any). But that dispute is peripheral to

the fundamental problem of the bankruptcy case: maximizing the value of the Debtor’s assets

and adjusting relations with creditors.

       There are no grounds for abstention.

   III. RELIEF FROM THE AUTOMATIC STAY IS NOT PROPERLY SOUGHT, BUT
        IF IT WERE, TO A LIMITED EXTENT THE BERKOWITZ’ WOULD ASSENT.

       Invaleon asks the “if the Court grants ITC’s abstention request” then it also asks for

relief from the automatic stay. Invaleon Motion, p. 7 (emphasis added). The stay relief is

requested on a conditional basis. The condition failing (there is no reason or power to abstain)

the request seems mooted.

       If Invaleon were to amend the Essex County complaint to remove requests for relief

affecting property of the estate, the Berkowitz’ would be willing to assent that the Essex County

action may proceed unaffected by the automatic stay. The Berkowitz’ would only ask that such

amendment also amend to conform to the spirit of the rule that the complaint be a “short and

plain statement.” Mass. R. Civ. P. 8 (a).

CONCLUSION

       The petition was authorized and so dismissal is inappropriate because the only members

at the time of the bankruptcy filing were Bonni and Barbara Berkowitz. As the sole members,

they are authorized to conduct the affairs of the company. The possible equitable right of

specific performance claimed by Invaleon is irrelevant to their authority.

       Abstention is not authorized or warranted.

       Stay relief is not warranted but if the Essex County complaint were amended to avoid the




                                                18
  Case 19-12419       Doc 37     Filed 08/23/19 Entered 08/23/19 11:37:04            Desc Main
                                 Document      Page 19 of 20



request for relief against the assets of Rowley Solar, LLC, stay relief would not be needed to

proceed in a lawsuit between two non-debtors.

       WHEREFORE, the Objectors respectfully request that this Honorable Court order and

decree as follows:

       A. That this Objection be sustained;

       B. That the relief sought in Invaleon Technologies Corporation’s Motion be denied; or in

           the alternative:

       C. That the Court schedule an evidentiary hearing on Invaleon Technologies

           Corporation’s Motion; and

       D. If such an evidentiary hearing is ordered that the Court establish deadlines and permit

           the parties to conduct discovery on the factual issues underlying the relief requested

           in the Motion; and

       E. For such other and further relief as is just and equitable.


                                              Respectfully submitted,
                                              BARBARA BERKOWITZ and
                                              BONNIE BERKOWITZ

                                              By Their Attorneys,
                                              FORD, MCDONALD, MCPARTLIN
                                              & BORDEN, P.A.


Dated: August 23, 2019                        By: /s/ Edmond J. Ford
                                                    Edmond J. Ford (BBO # 646710)
                                                    10 Pleasant Street, Suite 400
                                                    Portsmouth, New Hampshire 03801
                                                    (603) 373-1600 Telephone
                                                    (603) 242-1381 Facsimile
                                                    eford@fordlaw.com




                                               19
   Case 19-12419                Doc 37         Filed 08/23/19 Entered 08/23/19 11:37:04                    Desc Main
                                               Document      Page 20 of 20



                                               CERTIFICATE OF SERVICE

      On August 23, 2019, I electronically filed this document through the CM/ECF system,
which will send a notice of electronic filing to:

John Fitzgerald                                                              Eric Bradford, Esquire
Office of the U.S. Trustee                                                   US Dept of Justice
J.W. McCormack Post Office & Courthouse                                      Office of the US Trustee
5 Post office Square, 10th Floor, Suite 1000                                 5 PO Square, Suite 1000
Boston MA 02109                                                              Boston, MA 02109-3934
USTPRegion01.BO.ECF@USDOJ.GOV                                                Eric.Bradford@usdoj.gov

Alan L. Braunstein, Esquire                                                  Christopher S. Tolley
Riemer & Braunstein, LLP                                                     Phillips & Angley
100 Cambridge Street, 22nd Floor                                             One Bowdoin Square
Boston, MA 02114                                                             Boston, MA 02114
abraunstein@riemerlaw.com                                                    ctolley@phillips-angley.com

John G. Loughnane, Esquire                                                   Heather Sprague
Nutter, McClennen & Fish                                                     US Dept of Justice
World Trade Center West                                                      Office of US Trustee
155 Seaport Boulevard                                                        5 PO Square, Suite 1000
Boston, MA 02110-2604                                                        Boston, MA 02109-3934
jloughnane@nutter.com                                                        617-788-0400
                                                                             Heather.sprague@usdoj.gov




                                                      /s/ Edmond J. Ford
                                                      Edmond J. Ford , Esquire (BBO # 646710)
                                                      FORD, McDONALD, McPARTLIN & BORDEN, P.A.
                                                      10 Pleasant Street, Suite 400
                                                      Portsmouth, NH 03801-4551
                                                      T: 603-373-1737
                                                      F: 603-242-1381
                                                      Email: eford@fordlaw.com
                                                      Attorney for Barbara Berkowitz & Bonnie Berkowitz




f:\wpdata\ed\3661-001\pleadings\bankruptcy pleadings\objection to mtd .rtf




                                                                   20
